

115 HR 2732 IH: North Korea Travel Control Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2732IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Schiff (for himself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit travel-related transactions to, from, and within North Korea by persons subject to the
			 jurisdiction of the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the North Korea Travel Control Act. 2.FindingsCongress finds the following:
 (1)In recent years, there has been an increase in tourist travel to North Korea by citizens of Western countries, including the United States.
 (2)In the last ten years, at least 17 United States citizens have been detained in North Korea, and at least four citizens remain imprisoned in North Korea as of May 2017. These Americans traveled to North Korea for a variety of reasons, including tourism travel, lured in part by its secrecy and decades of closure to the West.
 (3)The Government of North Korea has repeatedly detained United States citizens to be used as bargaining chips in negotiations over a variety of issues, including North Korea’s illegal nuclear weapons program and ballistic missile development, and as a way to extract diplomatic concessions.
 (4)The United States has undertaken great diplomatic efforts to secure the release of Americans detained in North Korea, including through visits by former United States Presidents and cabinet level officials.
 (5)The Department of State strongly discourages travel to North Korea, stating in a travel warning that United States citizens are at serious risk of arrest and long-term detention under North Korea’s system of law enforcement.
 (6)Travel to North Korea is a source of foreign capital for the most self-isolated nation in the world, helping to perpetuate an authoritarian regime which brutally represses dissent.
			3.Regulations prohibiting travel-related transactions to, from, and within North Korea by persons
			 subject to the jurisdiction of the United States
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury shall issue regulations prohibiting transactions related to travel to, from, or within North Korea by any person subject to the jurisdiction of the United States unless authorized either by a general license issued by the Secretary of the Treasury or on a case-by-case basis by a specific license issued by the Secretary of the Treasury.
 (b)Prohibition on travel for tourist activitiesNotwithstanding any other provision of law, the Secretary of the Treasury may not issue a general license or a specific license for travel-related transactions for travel to, from, or within North Korea by any person subject to the jurisdiction of the United States if the primary purpose of such travel is to engage in tourist activities.
 (c)PenaltiesThe penalties provided for in section 206(b) of the International Emergency Economic Powers Act (50 U.S.C. 1705(b)) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under this section to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act.
 (d)Person subject to the jurisdiction of the United StatesIn this section, the term person subject to the jurisdiction of the United States has the meaning given such term in section 515.329 of title 31, Code of Federal Regulations. (e)SunsetThis section shall cease to be effective beginning on the date that is 5 years after the date of the enactment of this Act.
			